          Case 1:21-cv-00846-AT Document 41 Filed 04/21/21 Page 1 of 2

                                   Pearl Cohen Zedek Latzer Baratz
                                   Guy Yonay, Partner| GYonay@PearlCohen.com



                                                                                                         4/21/2021

VIA ECF
The Honorable Analisa Torres, U.S.D.J
U.S. District Court for the
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007

                         Re:      Moroccanoil, Inc. v. Trevino et al.
                                  Case No. 1:21-cv-00846-AT

Honorable Judge Torres,

        The undersigned represents Plaintiff Moroccanoil, Inc. (“Moroccanoil”) in the above
referenced action. The undersigned respectfully requests that the Initial Pretrial Conference,
currently scheduled for April 29, 2021 at 10:20 AM (per D.I. 20), be adjourned for an additional
29 days to Friday, May 28, 2021.

       This is Moroccanoil’s second request for an adjournment of the Initial Pretrial
Conference. The first request (D.I. 19) was granted (see D.I. 20).

        Moroccanoil submits that good cause exists for the requested adjournment. Defendants
have been served with their respective summonses as well as copies of the Amended Complaint
and the Court’s order granting Plaintiff’s letter motion to adjourn the Initial Pretrial Conference
(D.I. 20). Moroccanoil is now discussing settlement with six of the eight named Defendants.
The requested adjournment is sought so that the undersigned may continue settlement talks with
Defendants in the hope that the parties may be able to reach amicable resolutions without judicial
intervention.

        Moroccanoil has not obtained consent for the requested adjournment from all Defendants,
most of whom have not filed appearances or retained counsel. However, Moroccanoil requests
this adjournment as a courtesy to Defendants so that they may have additional time to arrange for
representation and review their respective settlement agreements from Moroccanoil.

       A draft Order is attached for the Court’s convenience. Thank you for your attention to
this matter. Should the Court have any questions, please do not hesitate to contact the
undersigned.




             New York | 7 Times Square, New York 10036 USA | Phone: 646-878-0800 | Fax: 646-878-0801
            Boston | 50 Congress Street Boston, MA 02109 USA | Phone: 617-228-5720 | Fax: 617-228-5721
       Los Angeles | 929 Colorado Avenue, Santa Monica, CA 90401, USA| Phone: 424-330-8390 | Fax: 424-330-8391
Case 1:21-cv-00846-AT Document 41 Filed 04/21/21 Page 2 of 2
